Citation Nr: 9901251	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 10 
percent, for Reiters syndrome.

2.  Entitlement to an increased, compensable, evaluation for 
residuals of a compression fracture of L3.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lloyd Durnal


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1970, and from April 1977 to December 1984.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his Reiters syndrome has worsened 
and warrants an evaluation in excess of the currently 
assigned 10 percent.  He also contends that his residuals of 
compression fracture of L3 have worsened and warrant a 
compensable evaluation.  He further contends that he has PTSD 
as a result of his experiences in Vietnam.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against his claims for increased evaluations.  
His claim for service connection for PTSD is not well 
grounded and is denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The medical evidence indicates the veterans Reiters 
syndrome is in remission and that it is currently manifested 
by subjective complaints of joint pain with no objective 
findings of swelling, and slight loss of range of motion in 
the cervical spine. 

3.  The veterans residuals of compression fracture of L3 are 
manifested by MRI evidence of fracture with no loss of range 
of motion

4.  The veteran has not been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for Reiters 
syndrome, in excess of 10 percent, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991, and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.71 Diagnostic Codes 5002, 5290 (1998).

2.  The criteria for an increased, compensable, evaluation 
for residuals of a compression fracture of L3 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.71 Diagnostic Code 5285 (1998).

3.  The veterans claim for entitlement to service connection 
for PTSD, is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 and Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the Reiters syndrome and residuals of compression fracture 
of L3 have been properly developed.  There is no indication 
that there are additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The appellant claims that his service connected disabilities 
have worsened and warrant increased disability ratings.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

1.  Entitlement to an increased evaluation for Reiters 
syndrome, currently evaluated as 10 percent disabling. 

Service connection for Reiters syndrome was granted via a 
rating decision of September 1985.  An evaluation of 40 
percent was assigned.  A rating decision of November 1986 
reduced this evaluation to 20 percent.  Subsequently the 
veteran failed to appear for scheduled examinations.  In May 
1988 he requested that his disability compensation be 
discontinued.  In July 1996 he submitted a claim for an 
increased rating.  A rating decision of March 1997 assigned a 
10 percent evaluation for Reiters syndrome.

A review of the pertinent evidence of record indicates that 
the veteran was seen in September 1996 for a compensation and 
pension examination.  He gave a history of Reiters syndrome, 
which was diagnosed during his active service.  He stated he 
was then symptomatically ill with joint pain and swelling, 
urethritis, and conjunctivitis.  He was treated with 
antibiotics.

His current complaints included swelling and pain in his 
feet, hands and particularly his upper neck.  He had no 
complaints regarding conjunctivitis or urethritis.  He 
reported that he sleeps  as much as 12 or 14 hours per day, 
and felt tired despite B12 shots he receives from a local 
physician.

Examination showed no evidence of acute swelling or 
inflammation of any joints.  The cervical spine showed normal 
curvature.  He could forward flex to 60 degrees and extend to 
75 degrees.  Lateral flexion was to 40 degrees and rotation 
was to 55 degrees.  His hands were not swollen.  He had 
excellent grip bilaterally and could touch the palmar crease 
with all fingers.  

The diagnosis was Reiters syndrome, previously documented, 
consisting mainly of urethritis and conjunctivitis, and 
lethargy insomnilance on nonorganic basis.  X-ray 
examination, conducted in September 1996, showed minimal 
osteopenia of the hands, ankles and cervical spine.  The 
examination showed that bone density of the cervical spine 
was minimally decreased, but that all the vertebral bodies 
and disc spaces were of normal configuration and alignment.

Social Security Administration records, dated in June 1997, 
show the veteran found to be totally disabled.  These records 
show a finding of severe Reiters syndrome and dementia, 
however, no symptomatology regarding the Reiters syndrome is 
described.  The decision is based on the veterans dementia 
resulting from carotid artery occlusions.

VA medical records, dated in 1996, 1997, and 1998, show the 
veterans Reiters syndrome evaluated as being in remission.  
No positive findings of symptomatology regarding this 
disability were apparent from these records of treatment.

The Board notes the veteran and his wifes testimony at his 
personal hearing, conducted in June 1998.  The veterans 
representative argued that the veterans dementia prevents 
him from adequately describing his Reiters syndrome 
symptomatology.  He stated that the veterans disability did 
not actually improve during the period following his 
separation from active service, and that his dementia 
prevented him from maintaining medical evidence which would 
have retained his initial 40 percent evaluation.  

The veterans wife stated that he was prescribed pain killers 
for popping and cracking in his legs.  She reported that he 
did not complain much about them hurting now.  She reported 
that he is on a lot of medication and that it is difficult to 
tell where hes hurting.  

The diagnostic code most applicable in this case is Code 5002 
(rheumatoid arthritis), as this code most closely addresses 
the functions affected, the anatomical localization of the 
disability, and the associated symptomatology.  See 38 C.F.R. 
§ 4.20 (1998).  Under the schedular criteria for rheumatoid 
arthritis as an active process, a 20 percent evaluation is 
warranted when there are one or two exacerbations a year in a 
well-established diagnosis.  38 C.F.R. Part 4, § 4.71a, Code 
5002 (1998).

For chronic residuals of rheumatoid arthritis, such as 
limitation of motion of certain joints, the disability must 
be rated under the appropriate diagnostic codes for the 
specific joints involved.  Id. Under Diagnostic Code 5002, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

In this case, the pertinent code specific to the joints 
involved IS Code 5290.  Diagnostic Code 5290 provides for a 
10 percent evaluation for slight limitation of motion of the 
cervical spine.  A 20 percent is assigned for moderate 
limitation of motion.

The Board concludes that the objective medical evidence of 
record indicates that the veterans Reiters syndrome is in 
remission and that it is currently manifested by subjective 
complaints of joint pain with no objective findings of 
swelling or loss of range of motion, with the exception of 
slight loss of range of motion in the cervical spine.  The 
evidence will not support a 20 percent evaluation under 
Diagnostic Code 5002 as the most recent objective medical 
evidence of record does not describe the disease process as 
active.  The veterans residual impairment appears to be 
slight loss of range of motion of the neck.

The Court addressed the case where a veteran makes factual 
assertions regarding pain and weakness within the 
musculoskeletal system in Deluca v. Brown, 6 Vet. App. 321, 
324 (1993).  An analysis must be made of whether the 
pertinent regulations entitle the veteran to an increased 
rating to the extent pain and weakness cause additional 
disability beyond that reflected in limitation of motion.  A 
disability rating may be based on functional loss due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (1998).  

Furthermore, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  The regulations further 
provide that in rating disabilities of the joints, inquiry 
will be directed to considerations of more movement than 
normal, less movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45 (1998).  The Board has considered these 
provisions and finds that an increased rating is not 
warranted under these provisions.



2.  Entitlement to an increased, compensable, evaluation for 
residuals of a compression fracture of L3.

Service connection for residuals of a compression fracture of 
L3 was granted via a rating decision of March 1997.  It was 
noted that service medical records showed a compression 
fracture of L3, without neurological deficit in June 1981.  A 
medical evaluation board showed a full range of motion.  
Although the veteran had not complained regarding this 
disability, service connection was granted as a bone fracture 
is considered a chronic condition.  An evaluation of 
noncompensable was assigned.

A review of the medical evidence of record shows the veteran 
underwent a magnetic image procedure of the lumbar spine in 
September 1996.  It was noted that the spinal alignment was 
straightened, but otherwise intact.  There was no evidence of 
subluxation.  The prominent central collapse was present in 
the superior end plate of L3 compatible with a large 
Schmorls node.  

There was no evidence of abnormal signal intensity in the L3 
vertebral body to suggest a pathological component to this 
fracture.  There were prominent degenerative changes 
throughout the lumbar spine, most severe at L5-S1.  Mild 
spurring and bulging were noted L4-5, L3-4, and L2-3 with 
mild inferior narrowing of the neural foramina at L4-5.  

Mild to moderate facet degenerative changes were present at 
multiple levels.  The impression given was large Schmorls 
node and mild fracture at L3 without evidence of a 
pathological component, marked L5-S1 degenerative changes 
with mild to moderate degenerative changes at other levels.

The report of a VA compensation and pension examination, 
conducted in September 1996, shows no specific complaints 
regarding residuals of L3 compression fracture, and no 
complaints regarding the lumbar spine.  Examination showed no 
evidence of swelling or inflammation of joints, no limitation 
of lumbar spine range of motion was noted.

Social Security Administration records, dated in June 1997, 
show no findings regarding a lumbar spine disorder.  The 
Board notes the veteran and his wifes testimony at his 
personal hearing.  She stated that he has difficulty 
maintaining his posture and that he tends to slump.

The veterans residuals of compression fracture of L3 are 
currently evaluated under 38 C.F.R. § 4.71a (1998) Diagnostic 
Code 5285.  Diagnostic Code 5285 provides for a 60 percent 
rating for abnormal mobility requiring neck brace.  In other 
cases the disability is to be rated in accordance with 
definite limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.

38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The Board concludes that the objective medical evidence of 
record indicates that the veterans residuals of a 
compression fracture of L3 are essentially asymptomatic.  
Although degenerative changes were noted in the lumbar spine, 
they occurred at all levels.  No medical opinion has 
attributed these degenerative changes to the compression 
fracture of L3.  

The impression given, after examination of the lumbar spine, 
was large Schmorls node and mild fracture at L3 without 
evidence of a pathological component.  The evidence will not 
support an increased evaluation, as there is no objective 
evidence of abnormal mobility, muscle spasm, demonstrable 
deformity of the vertebral body, or limitation of motion of 
the lumbar spine which is attributed to this disability.


3.  Entitlement to service connection for PTSD.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
1998).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the appellant 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.303 (199).  Where a claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran currently has PTSD, whether he 
experienced verifiable stressors during his service in 
Vietnam and finally whether a nexus between the present 
disorder and the inservice event can be established with 
medical evidence.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

A review of the evidence in this claim indicates that the 
veteran was examined at a VA mental hygiene clinic in 
December 1996.  He complained of problems with memory and 
confusion.  Examination showed an assessment of no PTSD, but 
formal cognitive testing was recommended as it was felt the 
veteran had a memory problem.

The report of a VA PTSD examination, conducted in December 
1997, shows the veteran stating that he cannot get a job, and 
that no one will hire him because he cant pass the 
Department of Transportation physical examination.  He denied 
any mental health problems.  He denied sleep impairment and 
said his appetite was good and his weight stable.  He denied 
depression, changes in libido, and suicidal ideation.  He 
denied any PTSD symptomatology.  He reported that he did not 
have nightmares or intrusive thoughts about the war.

A VA neuropsychological examination was conducted in June 
1997.  It was noted that the veterans wife noticed a gradual 
decline in cognitive ability.  She was worried about his 
safety due to his recent confusion and odd behavior.  
Intelligence tests indicated a level of borderline 
retardation.  

He had no insight into any cognitive impairment and stated 
that his brain and memory were working fine.  He was observed 
to smile broadly continuously through the interview and 
testing sessions.  During a break he was observed repeatedly 
pressing keys on the telephone outside the testing room.  The 
assessment given was organic brain disorder.

Social Security Administration records, dated in June 1997, 
note that a four vessel arteriogram, conducted in May 1997, 
showed a complete occlusion of the left internal carotid 
artery and a less than 50 percent occlusion of the right 
proximal internal carotid artery.  An MRI showed mild to 
moderate cortical and deep atrophy with minimal bright signal 
change around the ventricles, probably ischemic in nature.

During the veterans personal hearing his wife stated that 
the veteran talked of losing a friend in Vietnam.  She stated 
that when she met him in 1973 he was nervous, had left home, 
and that his family did not know where he was.  She stated 
that he once told his son about coming upon a prisoner that 
had been hung in a rice field.  She stated that he was 
restless in his sleep and that he would attempt to strike her 
if she awakened him suddenly.  She stated that he had not 
been diagnosed with PTSD, but that this would be difficult to 
do now that he had organic brain syndrome with dementia.

The Board concludes that a grant of service connection is not 
in order.  The veteran has never been diagnosed with PTSD.  
The objective evidence of record does not show any complaints 
of, or symptomatology that would indicate that PTSD might 
have been present prior to the veterans organic brain 
disorder.  As the veteran has not been diagnosed with PTSD 
his claim is not well grounded, and is therefore denied.


ORDER

Entitlement to an increased evaluation for Reiters syndrome 
is denied.
Entitlement to an increased evaluation for residuals of a 
compression fracture of L3 is denied.
Entitlement to service connection for PTSD is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
